     Case 2:18-cv-00325-JCM-PAL Document 18 Filed 11/12/18 Page 1 of 1



     MICHAEL P. LOWRY, ESQ.
 1   Nevada Bar No. 10666
     E-mail: Michael.Lowry@wilsonelser.com
 2   AMANDA A. EBERT, ESQ.
     Nevada Bar No. 12731
 3   E-mail: Amanda.Ebert@wilsonelser.com
     WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
 4   300 South Fourth Street, 11th Floor
     Las Vegas, Nevada 89101-6014
 5   Tel: 702.727.1400/Fax: 702.727.1401
     Attorneys for Cardenas Markets, Inc.
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
     LIXANDRA ORNELAS-CLAVEL,                           Case No.: 2:18-cv-325
10

11             Plaintiff,
                                                        Stipulation and Order for Dismissal with
                                                        Prejudice
12   v.

13   CARDENAS MARKETS, INC.; DOES I –X,
     inclusive, and ROE CORPORATIONS I-X,
14   inclusive,
15
              Defendants,
16            The parties stipulate to dismiss this matter with prejudice, each to bear their own fees and

17   costs. No trial date was scheduled.
          WILSON ELSER MOSKOWITZ                          DE CASTROVERDE LAW GROUP
18        EDELMAN & DICKER LLP
19        /s/ Michael P. Lowry                            /s/ Michael S. Matzke
          MICHAEL P. LOWRY, ESQ                           MICHAEL S. MATZKE, ESQ.
20        Nevada Bar No. 10666                            Nevada Bar No. 14583
          300 South Fourth Street, 11th Floor             1149 S. Maryland Parkway
21        Las Vegas, Nevada 89101-6014                    Las Vegas, NV 89104
          Tel: 702.727.1400/Fax: 702.727.1401             Tel: 702.964.1748/Fax: 702.383.8741
22        Attorneys for Cardenas Markets, Inc.            Attorneys for Lixandra Ornelas-Clavel
23                                         IT IS SO ORDERED.
24

25

26                                         UNITED STATES DISTRICT JUDGE
27                                         DATED: November 16, 2018.
28
